DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24-30 and 32-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loesch (US 2013/0205863).
In reference to claim 24, Loesch discloses a hot forming tool (1) for forming a component, the hot forming tool comprising 
a top tool (3) [see paragraph 0025] and a bottom tool (5) [see paragraph 0026] and having, when the hot forming tool is in a closed position, a mold cavity (4) formed between the top tool and the bottom tool, with at least one of the top tool (3) and the bottom tool (5) being divided into at least two segments [top tool is divided into segments 3.1 & 3.2; bottom tool is divided into segments 5.1 & 5.2; see figure 1], 
with one segment (3.2 & 5.2) of the at least two segments being configured as a heating segment [see paragraph 0030 lines 7-14], and with, when the hot forming tool is in the closed position, the top and bottom tool segments being in contact with a surface of the component being formed [see figure 1; paragraph 0016], and 
the heating segment including a compensating element (springs 11) on a side thereof opposite the mold cavity (4) to compensate for a thermal expansion of the heating segment in a press stroke direction [see figure 1] and
the heating segment (3.2, 5.2) is mounted with at least one linear guide (not shown) [see paragraph 0035].
In reference to claim 25, the heating segment (3.2, 5.2) is actively heated [see lines 11-13 of paragraph 0030].
In reference to claim 26, the heating segment (3.2, 5.2) is configured to be undersized at room temperature.
In reference to claim 27, the compensating element (11) is a mechanical passive element with one degree of freedom of linear motion, and wherein the heating segment is mounted so as to float, as seen in figure 1.
In reference to claim 28, the compensating element is a cushion (spring 11) [see paragraph 0034; given the broadest reasonable interpretation a spring meets the claim language of a cushion since a spring is resilient and reduces impact between elements].
In reference to claim 29, the top tool (3) is mounted on a ram table (6) and the bottom tool is mounted on a press table (7) [see paragraph 0027; figure 1].
In reference to claim 30, Loesch further discloses an insulating layer (air gap) is disposed on the side of the heating segment (5.5) opposite the mold cavity [it is noted that the spacing between the segment and the punch plate meets the broadest reasonable interpretation of insulating layer since it allows for air there between and prevents heating of the punch plate].
In reference to claim 32, the linear guide has one degree of axial freedom in the press stroke direction and is disposed centrally on the heating segment, transversely to the press stroke direction relative to a plane, so that the heating segment can thermally expand in all directions of the plane, starting from the linear guide [see paragraph 0035; it is noted that the intended use of the linear guide does not hold patentable weight, the patentability of the claim is determined on the claimed structure; in this case the linear guide of Loesch meets the structure of having one degree of freedom and being transversely to the press stroke direction].
In reference to claim 33, the heating segment (3.2, 5.2) has a material of construction that exhibits less thermal conductivity than adjacent segments (3.1, 5.1) of the top tool (3) and bottom tool (5) [see paragraph 0011].
In reference to claim 34, Loesch further discloses cooling channels (8) for conveying a cooling medium, the cooling channels being disposed in segments (3.1, 5.1) of the top tool (3) and bottom tool (5) [see paragraph 0029].
In reference to claim 35, Loesch further discloses cooling channels (9) that are formed in the heating segment (3.2, 5.2) [see figure 2, paragraph 0030].
In reference to claim 36, Loesch further discloses a gap is formed between the heating segment (3.2, 5.2) and an adjacent segment (3.1, 5.1), as seen in figure 1. 
In reference to claim 37, Loesch discloses the hot forming tool (1) is configured to form a blank from a steel alloy [see lines 1-3 of paragraph 0001]. 
In reference to claim 38, the hot forming tool (1) is configured as a hot and press-hardening tool [see lines 1-3 of paragraph 0001].
In reference to claim 39, Loesch further discloses the heating segment (3.2, 5.2) is actively heated by a heat source (heating cartridges, heating spirals or heating wires) which is integrated therein [see paragraph 0030 lines 7-14].
In reference to claim 40, the mechanical passive element is a spring (11), as seen in figure 1 [see paragraph 0034].
In reference to claim 41, Loesch further discloses the compensating element is a hydraulic cushion (24) [see paragraph 0045].
In reference to claim 42, the material of the heating segment exhibits higher thermostability [see paragraph 0011].
In reference to claim 43, Loesch further discloses the gap is an air gap, as seen in figure 1 [it is noted that the gap is open to the external environment and therefore air is within the gap].
Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. Applicant argues that the guides of Loesch are oriented at the corners of the elements and this contradicts a thermal expansion in the horizontal direction.
The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., linear guidance allows for the forming element to extend in a horizontal direction when thermal expansion occurs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted the claim limitation sets forth “the heating segment being mounted with at least one linear guide”, Loesch meets the limitation since it discloses in paragraph 0035 that each segment is “provided with guides (not shown in more detail) which define the direction of movement of the die parts and punch parts during closure and opening of the forming tool”. Therefore the guides are linear in order to define the direction of movement during the press stroke. 
It is further noted that should the claim be amended to set forth the linear guide allows for horizontal movement, Loesch discloses openings 19, 20 in the heating segments to accommodate a post 17, 18 and the openings are larger than the diameter of the post and thereby are able to allow for horizontal movement due to any thermal expansion of the segment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725